211 F.2d 400
101 U.S.P.Q. 97
FISCHER & PORTER CO.v.BROOKS ROTAMETER CO.
No. 11012.
United States Court of Appeals Third Circuit.
Argued Feb. 16, 1954.Decided April 7, 1954.

Leonard L. Kalish, Philadelphia, Pa., for appellant.
Ralph L. Chappell, New York City (J. Edward Shinn, Philadelphia, Pa., on the brief), for appellee.
Before MARIS, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
This is an appeal by the plaintiff from a judgment for the defendant entered by the district court n.o.v. in an action for damages for infringement of plaintiff's Fischer patent No. 2,441,350 for a rotameter and metering tube therefor.  The case was tried to a jury to which three issues only were submitted, all other issues being reserved by stipulation of the parties for the court.  The three issues submitted to the jury were whether the patent involved invention, whether Fischer was the first and original inventor and the amount of damages, in the event of a verdict for plaintiff.  The jury rendered a verdict for plaintiff in the sum of $14,177.36.


2
Thereafter the district court, upon motion of the defendant, entered the judgment in its favor from which the present appeal was taken.  The court did so pursuant to its conclusion that the evidence, taken in its most favorable light for the plaintiff, failed to support a finding of invention and that in any event the claims of the patent were invalid for want of definiteness.  These conclusions are set forth in a comprehensive opinion filed by Chief Judge Kirkpatrick, 107 F.Supp. 1010.  We find ourselves in complete accord with his reasoning and conclusions and need add nothing thereto.  They fully support the judgment appealed from.


3
The plaintiff urges that the district court erred in denying its subsequent motion for reargument or a new trial, in support of which it offered 25 documents as additional evidence which it alleged contradicted certain of the defendant's evidence.  The judgment n.o.v. was entered because of the insufficiency of the plaintiff's evidence, however.  Moreover the documents did not in any event qualify as after discovered evidence.  We find no error in the denial of the motion.


4
The judgment of the district court will be affirmed.